Mellen C. J.
delivered the opinion of the Court.
In an action on an account annexed, the defendant may prove payment, in money, or goods, or services, although ho has filed no account in off-set, specifying the money, goods or services which were delivered and received as fayment of all or any part of the account sued by the plaintiff. Indeed, the Judge in his instructions to the jury distinctly stated the law to be so; but he stated it in such a manner and in language so unqualified as to lead the jury to a wrong conclusion, and deprive the original defendant of his legal rights. A few words will clearly present the distinction to which we allude. The articles, to the amount of eighty-seven cents, were credited on the plaintiff’s book, the benefit of this credit the defendant claimed, and he requested the Judge “ to instruct the jury that he was entitled to the ben- “ eiit of said items and to have the same allowed.” This he did not do. But he instructed them, that “ they could not be allow- “ ed against the plaintiff in this action, without proof that they “ were received or appropriated as payment of some part, or all “ of the plaintiff’s account.” Now it is manifest that in this instruction, the Judge meant by the words “ without proof,” to be understood to say, “ without proof, other than the plaintiff’s *170look” The verdict is proof that they so understood him, and accordingly disallowed the credit, which threw the balance against the defendant. We are satisfied that the above instruction was incorrect. The plaintiff’s book was, of itself and without the aid of any other evidence aliunde, proof that the articles credited, had been received in payment, pro tanto; for it does not appear that the plaintiff had any demand against the defendant, except his book account. The credit given, there-, fore, is by the plaintiff’s own act, an appropriation of its amount, as payment of so much of his account on the opposite page. At least it is prima facie evidence to the extent we have mentioned, and sufficient, alone, where uncontradicted and unexplained. Such was the import of the instruction that was requested, and such should have been the instruction given. For these reasons the judgment must be reversed, and a new trial had in this Court.